Title: To Thomas Jefferson from White Hairs, 20 September 1806
From: White Hairs
To: Jefferson, Thomas


                        
                            Mon grand Perre
                            
                            aux Village des ausages ce 20-7bre-1806/.
                        
                        j,arive Volla quatre jour Du haut de La Rivierre des Arq, avec mon Frerre Choutaux nous avons eu Boucoup des
                            painne Dans Les Voÿagé Vue Les Mauvaise intension de Cetté Bande D,hommé mechant qui Vivent comme Les animaux Des preries
                            il Est tems mon grand perre que Vous m,aidiés a Les Reduiré En fin D,aretter Toute mauvaise Suite, Vous m,aveis promisse
                            un Forgeron Est un Moullin a cheval Dan mon Village, an fin de montrer a mes gins, a Travailler, mon frerre chouteaux ma,
                            donné un forgeron, mais non pas Les Moullin, ainssÿ mon grand perre je Tren Vostre parolle Est j,Esperre que j,aurois un Moullin dans mon Village, Est que Vous Voudrois Bien me
                            Donnois des Marques de Vostre Souvenir  Comme Vostre portrais qui Est Sur Ma Medaille, jai corre Toujour prett a, Vous
                            Ecoutté, Est Toujour Vostre petit Fils—
                        
                            Cheveux Blanc
                            
                        
                        
                            
                            [J’arrive Voila quatre jour du haut de la Rivierre des Arq, avec mon frère Choutaux nous avons eu
                                beaucoup des pain dans les voyage vue les mauvaise intension de cette bande d’homme mechant qui vivent comme les
                                animaux des preries il est tems mon grand père que vous m’aidés a les reduire en fin d’aretter toute mauvaise suite,
                                vous m’avies promise un forgeron et un moullin a cheval dan mon village, an fin de montrer a mes gins, a travailler,
                                mon frère chouteaux m’a donne un forgeron, mais non pas les
                                moullin, ainsi mon grand père je Tren votre parolle est j’espere
                                que j’aurois un moullin dans mon village, est que vous voudrois bien me donnois des marques de votre souvenir-comme
                                votre portrais qui est sur ma medaille, j’ai corre toujour prett à vous ecouté, est toujour votre petit fils—]
                        
                     Contemporary Translation
                        
                                                    
                            My father,
                            Village of the Osages Sept. 20th. 1806—
                        
                     I arrived four days since, with my brother Chouteau, from the Arkansa river. We had much to suffer during our
                            journey, on account of the hostile intentions of a set of wicked men who live like the beasts of the woods. My father, it
                            is time that you should assist me in reducing them, to obviate all bad consequences.
                        You had promised me a blacksmith and a horse-mill in my village in order to teach my people to work. My
                            brother Chouteau has given me a blacksmith but not the Mill. My father, I keep your talk, and I hope that I shall have a
                            mill in my village, and that you will be so good as to send me some token of your remembrance, as your likeness which is
                            on my medal. I am always ready to listen to your words, and for ever your Son.
                        
                            White Hairs
                            
                        
                     
                            
                                [Dearborn’s hand:]
                            
                            the Govr. to be requested to take suitable measures for the creation of a Mill, and to exact all the
                                prudent means in his power for preventing hostilities between the Osages & their red & white neighbors,—Majr. Rogers
                                to procure a dicent gray wig for Old White hares.—
                            
                                
                            
                        
                  
                    